     compliance with Your Honor’s Individual Rules. The parties have agreed to the following
     revised schedule for completion of the Local Civil Rule 56.1 Statement and the filing of
     defendants’ pre-motion conference letter:

                         •   Defendants’ 56.1 Statement to Plaintiff: January 17, 2020
                         •   Plaintiff’s Counter 56.1 Statement to Defendants: January 31, 2020
                         •   Defendant’ Summary Judgment pre-motion conference letter: February 7,
                             2020

                     Finally, if Your Honor is inclined to grant the parties’ request to adjust the date
     for filing of defendants’ pre-trial conference letter, the parties also seek an adjournment of the
     January 14th post-discovery conference to a date and time convenient to the Court after February
     7, 2020. This adjournment will allow for time for the parties to exchange 56.1 statements and for
     defendants’ to file their pre-motion conference letter. It will also allow for the parties to have a
     meaningful discussion of defendants’ anticipated summary judgment motion at the conference.

                    Thank you for consideration of the matters herein.

                                                                  Respectfully submitted,



                                                                  Valerie E. Smith
                                                                  Senior Counsel
                                                                  Special Federal Litigation Division

     To:    VIA ECF
            Anthony Ofodile, Esq.
            Attorney for Plaintiff
            Law Offices of Anthony Ofodile
            498 Atlantic Avenue
            Brooklyn, NY 11217



GRANTED. By February 7, 2020, Defendants shall file their pre-motion letter
pursuant to Rule III(C) of the Court's Individual Practices in Civil Cases. The
case management conference scheduled for January 14, 2020, is ADJOURNED
to February 20, 2020, at 11:00 a.m.

SO ORDERED.

Dated: January 8, 2020




                                                     -2-
